Citation Nr: 0302782	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran has submitted correspondence 
disagreeing with the effective date assigned for service 
connection for pharyngitis with tonsillitis.  In May 2002 he 
submitted correspondence indicating he chose the Decision 
Review Officer process rather than that traditional appeal 
process.  There is no correspondence of record indicating 
that he desired to pursue an appeal on the earlier effective 
date issue to the Board of Veterans Appeals. 


FINDING OF FACT

The veteran's chronic, recurrent sinusitis began during 
active service.


CONCLUSION OF LAW

Sinusitis was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board grants the benefit sought on 
appeal in full.  (See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).)   Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

The veteran's May 1991 service enlistment examination was 
normal with respect to the head, face, neck, scalp, nose, 
sinuses, mouth, throat, ears, lungs and chest.  History was 
negative for sinusitis.

In April 1992 the veteran was seen for symptoms including a 
sore throat.  The lymph glands were tender to touch. 

A July 1992 in-service examination was normal with respect to 
the head, face, neck, scalp, nose, sinuses, mouth, throat, 
ears, lungs and chest.  

Service medical records show that the veteran was seen in 
April 1993 for a sore throat.  The diagnosis was rule out 
sinus drainage.  He was treated with medications.  Treatment 
records in June 1993 for a neck muscle strain were negative 
for respiratory problems on physical examination.  Also in 
June 1993, the veteran was diagnosed as having possible fluid 
blockage in the left ear.  He had redness in the left ear.  
In September 1993 he was seen for breathing problems.  The 
diagnosis was a possible upper respiratory infection.  
Physical examination in September 1993 included findings of 
runny nose, cough, and difficulty breathing.  The diagnosis 
was cold symptoms.  

The veteran was discharged from service in March 1994.

Private records of treatment in April 1995 show that the 
veteran was treated for tonsillitis.  In October 1995 the 
veteran was seen for sore throat, sweating, rhinorrhea, a 
cough, and subjective fever.  The diagnosis was pharyngitis.  
An October 1995 throat culture was positive for Strep A.  

In January 1997, the veteran was seen by E. W., M.D., for 
upper respiratory congestion.  In February 1997, the veteran 
was seen by Dr. E. W. for tonsillitis and pharyngitis.  
Symptoms were a sore throat and head and chest congestion.    

At a January 1997 VA medical examination, the veteran 
indicated that he went to the doctor in service about twelve 
times with symptoms of sore throat, head cold, nasal 
blockage, and ear congestion.  He said the conditions usually 
lasted about a week and responded to antibiotics.  He said he 
continued to have these symptoms, and to get a cold about 
every four months.  He said the condition was getting worse 
and that he didn't know the reason for it.  On physical 
examination, his ears, eyes, nose and throat were essentially 
normal.  There was no real evidence of any disease in the 
nasal pharynx, but in this context the examiner noted that 
the veteran "was going to see an ear doctor, I believe."  
(The veteran underwent a separate VA hearing loss examination 
at which mild bilateral sensorineural hearing loss secondary 
to noise exposure was diagnosed.)  The diagnosis was a 
frequent upper respiratory infection with laryngitis, exact 
etiology undetermined.  

In October 1998, Dr. E. W. wrote that the veteran's diagnoses 
from October 1991 to present had been recurrent pharyngitis, 
recurrent sinusitis, frequent viral infections, and recurrent 
tonsillitis.  He noted that the veteran had been treated with 
antibiotics, antihistamines, decongestants, and 
corticosteroids.  He opined that in the future the veteran 
would probably have frequent, recurrent sinus infections, and 
that he would probably have periods of temporary disabilities 
with these infections.

Records of treatment from D. J., M.D., in November 1998 show 
treatment for sinusitis.  Treatment records in April 1999 
show treatment for complaints of sore throat, cough, and 
sinus drainage. 

At an October 1999 RO hearing, the veteran asserted he had 
did not have the type of respiratory problems that he now had 
prior to service.  He said that when the problems began it 
would take him several days to recover from each episode.  He 
said that during service he had to go to the emergency room 
once for respiratory problems and was kept overnight.  The 
veteran further testified that on the occasions he was 
treated during service they gave him antibiotics or Motrin.  
He indicated that he had fevers but could not be more 
specific.  He said that sometimes during service he would get 
a day of bed rest or a day off as a result of problems 
breathing.  The veteran also testified that, since his 
discharge from service, he continued to have upper 
respiratory difficulties at least several times a year.  He 
described being treated with antibiotic or other medications.  
The veteran's spouse agreed that he was ill several times 
throughout a year.  

In November 1999, the veteran was seen by Dr. D. J. for a 
head cold, headache, and sinus drainage.  The assessment was 
sinusitis.  He was seen again in December 1999 for sinus 
pain, headaches, sore throat, a cough, and itching of the 
left ear.  

In a December 1999 letter, J. W., M.D., wrote that the 
veteran was attempting to verify that his recurrent episodes 
of sinusitis, upper respiratory infections, and tonsillitis 
were service-connected disabilities.  He had brought in both 
military and civilian records for her review.  On her review 
of the available records, she noted that the veteran was 
first treated for these infections while in service.  The 
physician indicated that the veteran had had no pre-existing 
problems with these conditions.  She noted that he was 
treated on 14 separate occasional for sinusitis, tonsillitis, 
and upper respiratory infections while in the service.  He 
had been treated on multiple occasions since leaving the 
military as well.  In Dr. J. W.'s view, the number and 
frequency of infections was consistent with chronic sinusitis 
and chronic postnasal drainage, with acute exacerbations of 
sinusitis and pharyngitis.  She noted that his condition was 
previously rated as "isolated, acute illnesses."  The 
physician further observed that this was not the case, as 
"isolated acute illnesses" do not normally occur more than 
one to two times per year in an otherwise healthy young male.  
In her view, the fact that the veteran had more than 20 
documented illnesses over a period of eight years for "which 
he has sought medical attention" was proof that he had a 
chronic underlying illness.  (Emphasis in original.)  She 
stated that he was likely to continue medical treatment with 
antibiotics, antihistamines, decongestants, and 
corticosteroids.  The physician concluded that the veteran 
would probably continue to have frequent, recurrent 
infections. 

In March 2000, the veteran was seen by an allergist for his 
recurrent sinusitis and seasonal symptoms of runny and 
congested nose and postnasal drip.  The diagnosis was 
allergic rhinitis.

In June 2000, the veteran was seen for allergies.  In October 
2000, the veteran was seen for an upper respiratory infection 
and allergies.  In November 2000, Dr. J. W. saw the veteran 
for upper respiratory infection, pharyngitis, and allergies.  

In February 2001 the veteran was seen by Dr. J. W. for 
sinusitis.  He complained of nasal congestion, headache 
facial pressure, and right maxillary pressure.  The sinuses 
were tender.  

At a March 2001 VA medical examination, examination of the 
nose revealed slightly hyperemic nasal mucosa with adequate 
nasal airway and no mucopus in the nose or the nasal pharynx.  
Mouth and oropharynx were clear.  There was no evidence of 
pharyngitis.  Review of the claims filed indicated that the 
veteran had been treated in the dispensary while on active 
duty, primarily for upper respiratory tract infection, colds 
and sore throats.  The examiner's diagnosis was allergic 
rhinitis, suspected.  The examiner commented that that the 
record indicated to him that the veteran had the usual number 
of upper respiratory track [sic] infections for someone that 
would be on active duty.  He further commented, "Frankly I 
am not sure that I can see any association between his 
symptoms then and his symptoms now...  In my opinion it would 
appear unlikely that the current symptoms, first were 
manifest while specifically on Active Duty.  I can nothing 
[sic] to document a Service Connected Rating for this 
problem."  X-rays of the sinuses revealed no acute or active 
disease.  A paranasal sinus study was unremarkable.  
Spirometry was within normal limits.  

 In April 2001 the veteran was seen by Dr. J. W. for allergic 
rhinitis.  He had sinus congestion.  Mucosa were pale.  The 
diagnoses were acute sinusitis, acute pharyngitis, and 
allergic rhinitis.  In October 2001 the veteran was seen for 
sinusitis.  

In a September 2001 letter, Dr. J. W. wrote that since her 
original letter in December 1999, the veteran and been 
treated for upper respiratory illnesses, sinusitis, and 
pharyngitis an additional eight times with various 
antibiotics, antihistamines, and corticosteroids.  She again 
stressed that these illnesses were excessive for an otherwise 
healthy young man, thus indicating a chronic underlying 
condition.  Most likely in her view, the veteran had chronic 
allergic rhinitis predisposing him to acute upper respiratory 
infections and recurrent sinusitis.  She noted that the 
veteran experienced three to six episodes of sinusitis per 
year with characteristic headache, pain, and purulent 
discharge, as evidenced by review of his medical records.  
Based on his past history, she expected that the veteran 
would continue to experience chronic upper respiratory 
infections and episodes of sinusitis.  

Private medical records from Dr. J. W. show that in December 
2001, the veteran was seen on two occasions, for upper 
respiratory infection and for Eustachian tube dysfunction.  
Treatment included nasal spray.  In March 2002, the veteran 
was seen for sinusitis.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §  1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. § 3.304(b) (2002);  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, the evidence shows that the veteran had 
a normal service entrance examination of the respiratory 
system.  Therefore, the presumption of soundness applies.  38 
C.F.R. § 3.304(b).  Service medical records substantiate the 
veteran's contentions that he was treated for upper 
respiratory difficulties during service.  

A January 1997 VA examiner diagnosed the veteran as having a 
"frequent upper respiratory infection with laryngitis exact 
etiology undetermined," but offered no rationale for this 
diagnosis and no opinion as to the date of onset of the 
condition.

In October 1998, Dr. E. W. wrote that the veteran's diagnoses 
from October 1991 to present had been recurrent pharyngitis, 
recurrent sinusitis, frequent viral infections, and recurrent 
tonsillitis.  He noted that the veteran had been treated with 
antibiotics, antihistamines, decongestants, and 
corticosteroids.  He opined that in the future the veteran 
would probably have frequent, recurrent sinus infections, and 
that he would probably have periods of temporary disabilities 
with these infections.  However, he did not state what 
evidence he based these findings upon or the rationale for 
his findings.

The March 2001 VA examination report is evidence against the 
claim for service connection for sinusitis, indicating that 
the veteran had the usual number of upper respiratory 
infections during service.  The statement that "[f]rankly I 
am not sure that I can see any association between his 
symptoms then and his symptoms now," however, appears 
equivocal, and is without an expressed rationale.  The 
examiner's opinion that "it would appear unlikely that the 
current symptoms, first were manifest while specifically on 
Active Duty," without an expressed rationale, appears to be 
speculative, and is not clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  See 38 
C.F.R. § 3.304(b).  Due to the lack of rationale for the 
opinions expressed, the Board can afford this examiner's 
opinion only limited probative value.
 
The most probative evidence addressing the question at hand 
is the December 1999 letter from J. W., M.D.  She reviewed 
both military and civilian medical records.  On her review of 
the available records, she noted that the veteran was first 
treated for numerous upper respiratory infections, to include 
sinusitis, while on active duty.  She opined that he had no 
pre-existing problems with these conditions.  She noted that 
he was treated on 14 separate occasional for sinusitis, 
tonsillitis, and upper respiratory infections while in the 
service, and that he had been treated on multiple occasions 
since leaving the military as well.  She found the number and 
frequency of infections was consistent with chronic sinusitis 
and chronic postnasal drainage, with acute exacerbations of 
sinusitis and pharyngitis.  She noted that his condition was 
previously rated as "isolated, acute illnesses."  She 
asserted that this was not the case, as "isolated acute 
illnesses" do not normally occur more than one to two times 
per year in an otherwise healthy young male.  In her view, 
the fact that the veteran had more than 20 documented 
illnesses over a period of eight years for "which he has 
sought medical attention" was proof that he had a chronic 
underlying illness.  (Emphasis in original.)  The physician 
added that the veteran was likely to continue medical 
treatment with antibiotics, antihistamines, decongestants, 
and corticosteroids.  She concluded that he would probably 
continue to have frequent, recurrent infections.  This 
constitutes a qualified medical opinion after review of the 
relevant evidence, accompanied by a written rationale.  
Further treatment records and correspondence over the years 
from Dr. J. W. reflect that the veteran's problems have 
continued, and that her opinion has remained unchanged after 
personal observation and treatment of the veteran over an 
extended period.  The Board assigns this physician's opinion 
the greatest weight in the matter before the Board.

In addition, the record as a whole presents frequent 
documented instances of sinusitis, rendered in the context of 
private medical treatment, and involving the frequent 
prescription of medications, from the veteran's period of 
active service forward.  This demonstration of continuity of 
symptomatology constitutes medical evidence in favor of the 
veteran's claim.  38 C.F.R. § 3.304(b).

The Board finds that the evidence supports the veteran's 
claim that his chronic, recurrent sinusitis had its onset 
during active service.


ORDER

Service connection for sinusitis is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

